DETAILED ACTION

Allowable Subject Matter
Claim(s) 1 - 20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method for configuring transmission capacity carried-out by a streaming media server in communication with a set of client media receivers over a network, the method comprising: establishing at the streaming media server a first and a second bandwidth capacity between the set of client media receivers comprising at least a first and a second client media receiver: configuring a first display profile of the first client media receiver based on a first plurality of display parameters including a first display size and a first display resolution; configuring a second display profile of the second client media receiver based on a second plurality of display parameters including a second display size and a second display resolution; displaying, in a user interface generated by the streaming media server, a set of display profiles identifying at least the first and second client media receivers, the set of display profiles comprising the first display profile for the first client media receiver and the second display profile for the second client media receiver, wherein the first and second client media receivers are displayed with display data based on the first and second display parameters for a multiclient streaming session wherein the first and second display profiles are each configured with a bandwidth allocation for the first and second client media receivers based on the first display profile and second display profile, wherein the bandwidth allocation is modifiable based on streaming requests from each client media receiver; 2 4871-6630-8634, v. 1receiving user data by the streaming media server and through the user interface, wherein the user data modifies at least one of the first display profile, the second display profile, or the bandwidth allocation; and displaying, in the user interface, combinations of allotted thresholds of transmission capacity of each client media receiver in the set of client media receivers, wherein a sum of the allotted thresholds makes up a total amount of transmission capacity that is currently available wherein the total amount of transmission capacity is split between allotted thresholds of each client media receiver in the set of client media receivers that is in communication with the streaming media server.  However, the closest prior art does not teach determining, by the streaming media server, a first allotted threshold of transmission capacity based on the user data and the first display profile for the first client media receiver in the multiclient streaming session; determining, by the streaming media server, a second allotted threshold of transmission capacity based on the user data and the second display profile for the second client media receiver in the multiclient streaming session. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487